Citation Nr: 0712749	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  94-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
cervical spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an extraschedular disability rating under 
38 C.F.R. § 3.321(b)(1) for service-connected lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952, with additional service from June 1963 to September 
1963 and February 1975 to March 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).

Procedural history

The veteran was initially granted service connection for 
disabilities affecting the lumbar and cervical segments of 
the spine in a January 1994 Board decision.  That decision 
was effectuated by a July 1994 RO rating decision which 
assigned a 20 percent disability rating for the lumbar spine 
and a 10 percent rating for the cervical spine.  The veteran 
appealed the assigned ratings to the Board which, in a May 
1996 decision, continued the respective 20 and 10 percent 
ratings.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims [known as the United States 
Court of Veterans Appeals prior to March 1, 1999 and 
hereinafter, "Court"] which, by way of a February 1997 
Order, vacated the Board's decision and remanded the case for 
compliance with the provisions of a Joint Motion for Remand 
submitted on behalf of counsel for the veteran and the VA 
Secretary.  The Joint Motion specifically requested that 
another VA orthopedic examination be conducted to address the 
"impact of pain on the functional loss of use of [the 
veteran's] lumbar and cervical spine."  

Pursuant to the Joint Motion, the Board remanded the case in 
February 1998 for the purpose of obtaining the requested VA 
examination.  This was accomplished in June 1998.  The RO 
increased the rating assigned the veteran's lumbar spine 
disability to 40 percent.  The 10 percent rating for the 
cervical spine was continued.  

In a July 1999 decision, the Board increased the rating for 
the veteran's lumbar spine to 60 percent decision which also 
denied an extraschedular rating.  The matter of an increased 
rating for the cervical spine for the purpose of obtaining 
additional medical records and another VA examination.  

The veteran appealed the Board's denial of an extraschedular 
rating for the lumbar spine to the Court which, in a November 
2000 Order, vacated the Board's decision and remanded the 
case for compliance with the provisions of another Joint 
Motion.  [Because the Board's remand of the cervical spine 
claim did not represent a final decision, it was not 
appealed.]  The Joint Motion concluded that the Board had 
offered inadequate reasons and bases for its denial of an 
extraschedular rating for the lumbar spine disability.  
Special emphasis was placed on records from the Civil Service 
Commission showing that he veteran was medically retired due 
to spondylosis in the mid 1970s.

Pursuant to the Joint Motion, the Board again remanded the 
case in August 2001 for the purpose of obtaining additional 
medical records, an additional VA examination, and a VA 
Social and Industrial Survey.  Following the Board's August 
2001 remand, the RO increased the rating assigned the 
veteran's cervical spine disability to 20 percent in an 
August 2002 rating decision.  The same rating decision also 
granted entitlement to a total disability rating based upon 
individual unemployability (TDIU) and denied an 
extraschedular rating for the lumbar spine disability.    

The Board subsequently remanded the case again in August 
2003, this time for the purpose of completing the VA Social 
and Industrial Survey requested in its prior remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  After the 
additional development requested by the Board was 
accomplished, the RO again denied the veteran's claims (now 
encompassing the issues of entitlement to an increased rating 
for the cervical spine disability and entitlement to an 
extraschedular evaluation for the lumbar spine disability) in 
a December 2006 supplemental statement of the case (SSOC).  
The case is now once again before the Board.



Issues not on appeal

As was alluded to above, the matter of the veteran's 
entitlement to an increased schedular rating for the service-
connected lumbar spine disability was not appealed to the 
Court and it has not since been raised.  That matter has 
therefore been resolved.  See 38 C.F.R. § 20.1100 (2006); see 
also See Bucklinger v. Brown, 
5 Vet. App. 435, 436 (1993).
 
The veteran initially disagreed with the effective date for 
TDIU assigned by the RO's August 2002 rating decision.  A 
statement of the case (SOC) was issued in February 2004.  
The veteran did not timely perfect an appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2006).  In various correspondence beginning in 2005, the 
veteran's attorney has again argued that an earlier effective 
date is warranted for the grant of TDIU.  This matter has yet 
to be (re)adjudicated by the RO and it is therefore referred 
to the RO for appropriate action.

A November 2005 rating decision declined to reopen the 
veteran's previously-denied service-connection claim for type 
II diabetes mellitus on the ground that new and material 
evidence had not been received.  To the Board's knowledge, 
the veteran has not disagreed with that decision, and that 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

The veteran seeks an increased rating for his service-
connected cervical spine disability and an extraschedular 
rating for his lumbar spine disability.  Although substantial 
development has already been completed in this case, 
including multiple remands by the Court and the Board, recent 
correspondence from the veteran's attorney leads the Board to 
believe that another remand is in order before the claim can 
be properly adjudicated.

Reasons for remand

Civil Service records

Although the record includes limited records from the United 
States Civil Service Commission indicating that the veteran 
was medically retired in the mid 1970s due to spondylosis, 
his attorney has submitted over a half dozen letters to VA in 
recent years suggesting that the set of Civil Service records 
contained in the file are incomplete and requesting that a 
complete set be obtained from the Civil Service Commission.  
See, e.g., letter dated December 20, 2006 [arguing that the 
RO failed to comply with a prior Board remand which requested 
that the veteran's Civil Service Retirement Records be 
obtained].  It does not appear that efforts have been made to 
obtain these allegedly missing records.  

In light of the attorney's request and the duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board believes that a remand of the case is 
necessary to obtain any Civil Service Commission records 
which have yet to be associated with the claims file.  

Stegall considerations

The Board's August 2001 remand also requested that the 
veteran identify all health care providers who may have 
additional treatment records pertaining to his cervical and 
lumbar spine disabilities and further requested that he 
provide VA with authorization to obtain the same.  In 
response, the veteran, through his attorney, submitted an 
authorization for VA to obtain records from the VA outpatient 
clinic in Chattanooga, Tennessee, together with records from 
Drs. G.B. and D.H.  Despite these requests, it does not 
appear that efforts have been made to obtain these records.  
Pursuant to the Board's prior remand, such efforts should be 
undertaken.

The August 2001 remand also requested that a VA examination 
be conducted to address the question of whether any 
neurological problems associated with the veteran's upper 
extremities are the result of his service-connected cervical 
spine disability.  The remand also requested that the 
examiner have access to the claims file and provide rationale 
for all opinions expressed. 

Although a VA examination was conducted in September 2001 in 
response to the Board's remand, such examination did not 
address the question of whether the veteran's upper extremity 
symptomatology (including what has been described in the 
medical record as carpal tunnel syndrome, Dupuytren's 
contracture, and rotator cuff syndrome) is related to his 
service-connected cervical spine disability.  

A more recent June 2006 VA examination likewise failed to 
address this question.  Although that examination suggested 
that there was no radiation of pain into the upper 
extremities, the examination did not specifically refer to 
the carpal tunnel, Dupuytren's contracture, or rotator cuff 
symptoms.  In any event, such examination was conducted 
without an accompanying review of the claims file as was 
requested in the Board's prior remand.  The veteran's 
attorney has noted this deficiency in recent correspondence 
and has requested that another examination be conducted.  
See, e.g., letter dated December 20, 2006.  The Board agrees.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with several of the Board's remand 
instructions, the case must be remanded so that additional 
development and readjudication can be accomplished.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain from the United 
States Civil Service Commission all 
records relating to the veteran's 
disability retirement.  

2.  VBA should also obtain the veteran's 
treatment records from the VA outpatient 
clinic in Chattanooga, Tennessee, 
together with records from Drs. G.B. and 
D.H.  If updated authorizations for Drs. 
G.B. and D.H. are required, such should 
be requested from the veteran and his 
attorney.

3.  After the above development has been 
completed, VBA should arrange for 
examination of the veteran by a VA 
physician to determine the nature and 
severity of the veteran's cervical spine 
disability.  The veteran's VA claims file 
should be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  After conducting a physical 
examination of the veteran and any 
clinically-indicated diagnostic testing, 
the examiner should specifically identify 
all neurological impairment associated 
with the veteran's service-connected 
cervical spine disability.  The examiner 
should specifically comment on whether 
the veteran's carpal tunnel syndrome, 
Dupuytren's contracture, or rotator cuff 
syndrome is the result of his cervical 
spine disability.  The report of the 
examination should be associated with the 
veteran's VA claims file.

4.  VBA should then readjudicate each of 
the veteran's claims.  If the claims 
remain denied, in whole or in part, VBA 
should provide the veteran and his 
attorney with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




